RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, concedió libre el Jueves Santo 20 de marzo de 2008 a los empleados de la Rama Judicial, con cargo a la licencia de vacaciones.
A tales efectos y en virtud de nuestra facultad para re-glamentar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplica-bles a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A sees. 72 y 73), y se considerará el Jueves Santo como si fuera un día feriado. Cualquier término que venza ese día se extenderá hasta el lunes 24 de marzo de 2008, próximo día laborable.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo